Citation Nr: 1718330	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-32 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left eye pterygium from April 1, 1999, to September 21, 2015, and in excess of 10 percent since September 22, 2015.  

2.  Entitlement to a separate disability rating for left dry eye syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1973 to November 1975 and from November 1980 to March 1999.  He also had verified periods of active duty for training (ACDUTRA) in the Army Reserve from May 23, 1976, to June 5, 1976, from June 3, 1978, to June 17, 1978, and from July 21, 1979, to August 4, 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC), which granted service connection for left eye pterygium and assigned a noncompensable disability rating since April 1, 1999.  The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.  

The issue of entitlement to a compensable disability rating for left eye pterygium since April 1, 1999 was previously before the Board in July 2012, at which time the Board remanded it for additional procedural and evidentiary development.  By an April 2016 rating decision, the RO increased the rating for this disability to 10 percent disabling, effective September 22, 2015.  

In June 2016, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings for his right hip and right ankle disabilities, as well as the denial of service connection for fibromyalgia, stemming from an October 2015 rating decision.  The electronic record indicates that the AOJ is taking action on these issues.  Although the matters are within the Board's jurisdiction, they have not been certified for appellate review and the Board will not undertake review of the matters at this time.  If the matters are not resolved in the Veteran's favor, the RO will certify the matters to the Board, and it will undertake appellate review of the RO's action at that time.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of an NOD); 38 C.F.R. § 19.35 (2016) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.

In an August 2016 statement, and in multiple prior written statements, the Veteran requested that VA transfer his claims file from the San Juan RO to the RO in St. Petersburg, Florida, because he has resided in Florida since April 2013.  He asks that the St. Petersburg RO adjudicate his appeals and claims going forward because this RO is much closer to his residence than the RO in San Juan.  The AOJ should address the Veteran's requests and accomplish any development deemed necessary on this matter.  


FINDINGS OF FACT

1.  From April 1, 1999, to December 9, 2008, the Veteran's left eye pterygium disability manifested as visual acuity of no worse than 20/20.  

2.  After affording the Veteran the benefit of the doubt, since December 10, 2008, the Veteran's left eye pterygium disability manifested as visual acuity of no worse than 20/40 or better and the presence of a minimal nasal corneal scar with an elevated or depressed surface contour on inspection.  

3.  The Veteran's left dry eye syndrome has manifested by active pathology, including dryness requiring daily drops and blurred vision, but has not been manifested by impairment of visual acuity or field loss, rest-requirements, or episodic incapacity.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for left eye pterygium from April 1, 1999, to December 9, 2008, and in excess of 10 percent since September 22, 2015, have not been met; however, the criteria have been met for a disability rating of 10 percent, but not higher, from December 10, 2008, to September 21, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.79, 4.118, Diagnostic Codes (DCs) 6034-7800 (2016), 38 C.F.R. § 4.84a, DC 6034 (2008).

2.  The criteria for a separate disability rating of 10 percent, but not higher, for left dry eye syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.79, DC 6099-6025 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In July 2012, the Board remanded the case to associate with the claims file any outstanding Social Security Administration (SSA) records and for VA to issue a statement of the case (SOC) for the Veteran's left eye pterygium claim.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran contends that his left eye pterygium disability should be rated higher than the currently-assigned disability rating and that any higher rating should be effective since the grant of service connection on April 1, 1999.  Furthermore, the Veteran's asserts that he is entitled to a separate compensable rating for left eye dry syndrome.  The Board shall consider these matters in tandem below. 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's left eye pterygium disability is currently rated as 10 percent disabling since September 22, 2015, pursuant to 38 C.F.R. § 4.79, DC 6034-7800 (2016) based on the presence of one disfiguring scar but with no impairment of visual acuity.  Prior to this date, the Veteran's left eye pterygium was rated as noncompensable pursuant to 38 C.F.R. § 4.79, DC 6034 (2016) and 38 C.F.R. § 4.84a, DC 6034 (2008).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  The Board recognizes that the criteria for rating disabilities of the eye changed during the course of the appeal.  The changes are only applicable to claims filed on or after the effective date of the regulation change, December 10, 2008.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  As the present claim stems from April 1, 1999, the regulations in effect prior to December 10, 2008 are applicable.  However, as the Veteran's symptoms are currently rated under the new regulations, in effect after December 10, 2008, and since the new regulations provide the Veteran with a higher benefit than the pre-December 10, 2008 regulations, the Board shall analyze the applicability of both.  

Prior to December 10, 2008, pterygium was evaluated on the basis of resulting loss of vision, if any.  See 38 C.F.R. § 4.84a, DC 6034 (2008).  Impairment of visual acuity is rated under Table V and DCs 6061-6079.  See 38 C.F.R. § 4.83a (2008).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2008). 

A noncompensable disability rating is warranted for impairment of central visual acuity when vision in both eyes is correctable to 20/40.  38 C.F.R. § 4.84a (2008). 

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or, (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079 (2008). 

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or, (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6077, 6078 (2008). 

As noted above, VA regulations regarding ratings of eye disabilities were changed, effective December 10, 2008.  Under the new criteria, pterygium is rated on visual impairment, disfigurement (DC 7800), conjunctivitis (DC 6018), etc., depending on the particular findings.  See 38 C.F.R. § 4.79, DC 6034 (2016).  The Board notes that the Veteran's ocular allergy symptoms are separately rated pursuant to 38 C.F.R. § 4.79, DC 6099-6018 (2016), which rates symptoms of chronic conjunctivitis.  Any assignment of a separate rating for these symptoms would amount to pyramiding; thus, the Board shall not analyze them below.  See 38 C.F.R. § 4.14 (2016).  

Under the new rating criteria, visual impairment is evaluated based on impairment of visual acuity (excluding developmental errors of refraction) and muscle function.  Impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, DCs 6061 to 6066 (2016). 

In this regard, a 10 percent evaluation is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or, (3) 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, DC 6066 (2016). 

A 20 percent evaluation is warranted only when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or, (4) 15/200 vision in one eye with 20/40 vision in the other eye.  Id. 

The new rating criteria provide that the maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d) (2016).  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under DC 7800).  Id.

The Board notes that the criteria for rating scars were revised on two occasions during the pendency of the appeal, effective in 2002 and October 23, 2008.  See 73 Fed. Reg. 54,708 (Sep. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  However, as will be explained below, because the Board may only rate the Veteran's left eye pterygium based on the presence of a scar back to December 10, 2008, the pre-October 23, 2008, regulations and criteria for rating scars are not applicable and they shall not be discussed below. 

Under 38 C.F.R. § 4.118, DC 7800 (2016), a 10 percent rating is assigned for one scar characteristic of disfigurement.  A 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

Note (1) indicates the eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id at Note (1) (2016). 

Lastly, as discussed in more detail below, the Veteran's left dry eye syndrome is associated with his current left eye pterygium disability.  Dry eye syndrome is not a listed condition in the rating schedule (Schedule) and is rated by analogy under the criteria found at 38 C.F.R. § 4.79, DC 6025 (2016).  DC 6025 provides that disorders of the lacrimal apparatus (epiphora, dacryocystitis, etc.) are assigned a 10 percent rating if unilateral and a 20 percent rating if bilateral.  Id.  

The Board finds that the Veteran's left eye pterygium disability has not warranted a compensable disability rating from April 1, 1999, to December 9, 2008.  The Board must apply the pre-December 10, 2008, rating criteria in assessing the Veteran's left eye disability picture during that appeal period.  These criteria rate the Veteran's disability based on visual loss, as shown through impairment of visual acuity, and do not allow for the assignment of any additional DCs for the left eye pterygium.  The evidence prior to December 10, 2008, indicates that his corrected distance visual acuity manifest as 20/20 at worst, in the left eye.  Specifically, various service treatment records show that the Veteran had symptoms of pterygium in both eyes and that he underwent corrective eye surgery in-service.  Following service, the medical evidence shows that the Veteran was prescribed artificial tears in April 2003 and that he has had to use eye drops since that time.  A November 2003 VA treatment record shows that the Veteran's uncorrected vision was 20/25 in both eyes.  An August 2004 VA optometry note showed the Veteran's complaints of itchiness and redness in the left eye.  He alleged that the pterygium was growing back in the left eye.  A physical examination showed nasal injected pterygium in the left eye with a 0.14 centimeters (cm) by 0.14 cm scar more centrally located on the left.  His uncorrected distance visual acuity was 20/40+1 in the right eye and 20/30-2 in the left eye.  Very similar findings were noted in an August 2005 VA optometry note, which indicated that the Veteran's left eye uncorrected distance visual acuity was 20/30-2.  The Veteran's corrected distance visual acuity was 20/20 in both eyes in an August 2006 VA optometry note.  

An August 2007 VA optometry note showed that the Veteran complained that his left nasal pterygium had become more uncomfortable over the previous year and he indicated that his vision had become slightly blurrier through his eye glasses.  These complaints were also noted in an October 2007 VA optometry follow-up note.  A physical evaluation in August 2007 showed the presence of an old scar more centrally on the left that was 0.14 cm by 0.14 cm.  The Veteran's corrected distance vision was 20/20 on the left and right.  The doctor determined that the Veteran's pterygium was not large enough to be considered for surgical removal.  The same visual acuity symptoms were noted in a September 2007 optometry outpatient note.  The Veteran's corrected distance visual acuity was 20/25 in the right eye and 20/20 in the left eye in August 2008.  

Additionally, in an April 2004 statement, the Veteran complained of itchiness and pain in the left eye due to pterygium.  

Given this evidence, the Board finds that from April 1, 1999, to December 9, 2008, the Veteran's left eye pterygium disability manifested as visual acuity of no worse than 20/20 corrected distance vision.  These symptoms do not warrant a compensable disability rating pursuant to the pre-December 10, 2008, rating criteria.  38 C.F.R. § 4.84a (2008).   

After affording the Veteran the benefit of the doubt, the Board finds that his left eye pterygium disability manifested as visual acuity of no worse than 20/40 or better and the presence of a minimal nasal corneal scar with an elevated or depressed surface contour on inspection since December 10, 2008, pursuant to the amended rating criteria.  Specifically, the Veteran's left eye pterygium was determined to be caused by his military service in a May 2009 VA medical opinion, but the examiner did not note any visual acuity or scar symptoms.  An October 2009 optometry note shows that the Veteran complained of itching and some overall blurring, but he denied any changes in visual or ocular health, flashes, floaters, sudden vision loss, eye pain, and diplopia.  His corrected distance visual acuity was 20/20 in the right eye and 20/20-2 in the left eye.  The doctor noted that the Veteran's left eye pterygium was growing back.  The Veteran was assessed as having hyperopic astigmatism, presbyopia, ocular allergies, and dry eyes.  An October 2010 VA optometry note showed that the Veteran's left nasal pterygium was growing back and that it was 1.2 millimeters (mm) from limbus into his cornea.  He was assessed as having dry eye syndrome, hyperopia with astigmatism, and presbyopia.  In an October 2012 VA primary care note, the Veteran was noted to have eye pain with decreased visual acuity, mild keratoconjunctivitis sicca that was stable, and small, recurrent pterygium in the right eye that was not surgical at that time; however, this note did not show any visual acuity findings.  Exactly the same symptoms were also noted in a July 2013 VA primary care note.  In a March 2015 VA optometry outpatient note, the Veteran complained of longstanding dry eyes and irritation, which he treated with eye drops.  A physical valuation showed that his corrected distance visual acuity was 20/20 for both eyes.  The Veteran was diagnosed with bilateral dry eyes, bilateral blepharitis, bilateral cataracts, a refractive error, hyperopia, presbyopia, bilateral acrus, and statyonary terygium on the right.  Additional VA treatment records since that time have shown treatment for left eye symptoms but have not included any visual acuity findings or symptoms indicating a worsening of the Veteran's disability picture.  

During a July 2015 VA examination, the Veteran was diagnosed with post-surgical pterygium with a residual scar in the left eye and bilateral dry eye syndrome.  The examiner noted that the Veteran was initially diagnosed with pterygium in the 1980s and that he had bilateral eye surgery to remove pterygium in 1996.  The examiner also noted that the Veteran's eye dryness has existed since the 1980s.  The examiner stated that the Veteran's left eye had a small pterygium regrowth that did not indicate the need for surgery at this time.  A physical examination showed that the Veteran's uncorrected distance visual acuity was 20/70 in both eye and that his corrected distance visual acuity was 20/40 or better in both eyes.  The Veteran's symptoms did not show anatomical loss, light perception only, extremely poor vision or blindness, antistigmatism, or diplopia symptoms.  A slit lamp and external eye examination showed the presence of minimal scarring from previous pterygium in the left eye.  The examiner noted that there was no loss of visual field.  The examiner determined that the Veteran's left eye showed a small/minimal regrowth of pterygium but that this disability did not decrease his visual acuity or present any other visual impairment.  The examiner further noted that the Veteran had dry eye syndrome.  The examiner determined that the Veteran also had minimal nasal corneal scarring in the left eye from previous pterygium removal in 1996 that was not affecting his vision.  This scar was described as having a surface contour that was elevated or depressed on inspection.  The scar was 0.3 cm by 0.3 cm in size.  The examiner determined that the Veteran's dry eye syndrome was associated with his left eye pterygium and that his left eye scarring stemmed from the in-service eye surgery.   

In addition to the medical evidence noted above, the Veteran alleged in a January 2011 NOD that his left eye caused discomfort and pain due to his pterygium and that it limited his use of the computer and watching television.  In an August 2011 statement, the Veteran asserted that his left eye bothered him every day.  In an October 2012 substantive appeal form (VA Form 9), the Veteran asserted that his left eye problems should be rated at least 10 percent disabling.  In an April 2016 statement, the Veteran asserted that that a 10 percent disability rating should be assigned to the date of his claim, i.e., April 1, 1999, for the left eye symptoms.  In an April 2017 statement, the Veteran's representative asserted that the Veteran's left eye pterygium disability should be rated at least 10 percent from April 1, 1999 and that this disability should be rated as 30 percent disabling due to the severity of his scar's disfigurement under 38 C.F.R. § 4.118, DC 7800.  The representative also asserted that the Veteran's left dry eye syndrome symptoms should be assigned a separate disability rating of 10 percent due to active symptoms of blurred vision and the use of eye drops.  

Given the foregoing evidence, and after affording the Veteran the benefit of the doubt, his left eye pterygium disability manifested as visual acuity of no worse than 20/40 or better and the presence of a minimal nasal corneal scar with an elevated or depressed surface contour on inspection since December 10, 2008.  Specifically, the Veteran's visual acuity has been 20/40 or better since that date, which warrant a noncompensable evaluation under the amended criteria.  See 38 C.F.R. § 4.79, DCs 6061 to 6066 (2016).  However, as the amended criteria for pterygium allow for an evaluation based on particular findings, including for disfigurement pursuant to 38 C.F.R. § 4.118, DC 7800 (2016), a 10 percent disability rating, but not higher, is warranted due to the presence of one disfiguring scar.  The July 2015 VA examination report showed that the surface contour of the 0.3 cm by 0.3 cm scar on the left was elevated or depressed on inspection.  The examiner determined that this scar has been present since the Veteran's 1996 in-service surgery.  Thus, a rating of 10 percent, but not higher, is assigned since the effective date of the amended regulations on December 10, 2008.  However, a disability rating in excess of 10 percent is not warranted at any time since December 10, 2008, because the evidence does not show that the Veteran's one scar has visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features on his left eye (including eyelids), or that it contains two or three characteristics of disfigurement.  Accordingly, the Board finds that the Veteran's left eye pterygium symptoms warrant a disability rating of 10 percent, but not higher, since December 10, 2008.  

The Board also finds that the Veteran's left dry eye syndrome has manifested by active pathology, including dryness requiring daily drops and blurred vision, but has not been manifested by impairment of visual acuity or field loss, rest-requirements, or episodic incapacity.  Specifically, the July 2015 VA examiner determined that the Veteran's left dry eye syndrome was associated with his left eye pterygium disability.  Thus, entitlement to a separate disability rating of 10 percent, but not higher, for left dry eye symptoms is warranted.  38 C.F.R. § 4.79, DC 6099-6025.  However, a rating in excess of 10 percent is not approximated as only the Veteran's left dry eye syndrome has been shown to be associated with his service-connected disability of left eye pterygium.  Moreover, while the Veteran's VA treatment records throughout the appeal show additional diagnoses for his left eye, including blepharitis, cataracts, a refractive error, hyperopia, presbyopia, and acrus, these disorders have not been service connected, nor has a medical professional attributed the diagnoses to the service-connected disability.  Thus, the Board cannot assign separate disability ratings or provide evaluations of these disorders.  

In sum, the evidence does not show that an initial compensable disability rating for left eye pterygium from April 1, 1999, to December 9, 2008, and a disability rating in excess of 10 percent since September 22, 2015, is warranted.  38 C.F.R. §§ 4.79, 4.118, DC 6034-7800 (2016); 38 C.F.R. § 4.84a, DC 6034 (2008).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, after applying the benefit of the doubt doctrine, the evidence is at least in equipoise in showing that a disability rating of 10 percent, but not higher, from December 10, 2008, to September 21, 2015, for left eye pterygium and a separate disability rating of 10 percent, but not higher, for left dry eye syndrome are warranted.  Thus, the Veteran's claims are granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in regard to the increased rating claim for left eye pterygium and left dry eye syndrome.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); see also Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A compensable disability rating for left eye pterygium from April 1, 1999, to December 9, 2008, is denied, a disability rating of 10 percent, but not higher, is granted from December 10, 2008, to September 21, 2015, and a disability rating in excess of 10 percent is denied since September 22, 2015.  

A separate disability rating of 10 percent, but not higher, for left dry eye syndrome is granted.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


